Citation Nr: 9907932	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-27 641	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for defective hearing 
in the right ear.

2. Entitlement to an increased rating for defective hearing 
in the left ear, currently evaluated as 10 % disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to April 1971.  
This appeal arises from a July 1996 rating action which 
denied service connection for defective hearing in the right 
ear on a direct service-incurrence basis, and an evaluation 
in excess of 10 % for defective hearing in the left ear.  

In his May 1997 Substantive Appeal to the Board of Veterans 
Appeals (Board), the veteran requested a hearing before a 
Member of the Board at the RO.  Instead, he was afforded a 
hearing before a hearing officer at the RO in January 1998.  
In a May 1998 statement, the veteran indicated that he did 
not want a hearing before a Member of the Board at the RO, 
and requested that his claims folder be forwarded to the 
Board for appellate adjudication.

At the January 1998 RO hearing on appeal, the veteran's 
representative raised the issue of service connection for 
defective hearing in the right ear as secondary to his 
service-connected defective hearing in the left ear and 
service-connected diabetes mellitus.  In view of the grant of 
service connection for defective hearing in the right ear on 
a direct service-incurrence basis, below, the issue of 
secondary service connection for defective hearing in the 
right ear is rendered moot by virtue of the full grant of the 
benefit sought on appeal on a direct service-incurrence 
basis.

In view of the grant of service connection for defective 
hearing in the right ear, the issue of an increased rating 
for defective hearing in the left ear is the subject of the 
REMAND section of this decision, below.


FINDING OF FACT

Defective hearing in the right ear was first manifested in 
service.


CONCLUSION OF LAW

Defective hearing in the right ear was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303(b),(d), 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the service medical records discloses that, on 
entrance physical examination of July 1970, audiometric 
testing of the right ear showed pure tone thresholds of 0 
decibels (db) each at 500, 1,000, and 2,000 Hertz, and 5 db 
at 4,000 Hertz; readings at 3,000 Hertz were not recorded. 

Audiometric testing of the right ear in March 1971 for 
purposes of a military medical board showed pure tone 
thresholds of 25 db at 500 Hertz, 15 db at 1,000 Hertz, 20 db 
at 2,000 Hertz, and 30 db at 4,000 Hertz.    

In a post-service November 1972 report, a military physical 
evaluation board found the veteran physically unfit for 
service due to diabetes mellitus and bilateral impairment of 
auditory acuity, noting in pertinent part an average pure 
tone threshold on the right of 7 db (ASA), with a maximum of 
15 db (ASA), as recorded on auditory examination of October 
1972 - a report of which is not of record.

VA audiometric examination of the right ear in January 1973 
showed pure tone thresholds of 10 and 15 db at 500 Hertz, 10 
and 15 db at 1,000 Hertz, 20 and 25 db at 2,000 Hertz, and 30 
db at 4,000 Hertz.  Speech recognition ability was 92%.

Private audiometric testing in a February 1983 noted the 
veteran's history of exposure to loud noise in service in 
1970.  On examination of the right ear, the average pure tone 
threshold was 27 db, with speech recognition ability of 98%.  
The examiner commented that the veteran's hearing in the 
right ear was within the normal range.

VA examination of March 1983 noted hearing loss on the right.  
The veteran gave a history of a nearby explosion during basic 
military training, after which he experienced ringing in the 
ears for 4 days.  

VA audiometric examination of the right ear in June 1996 
showed pure tone thresholds of 15 db, 15 db, 50 db, 50 db, 
and 45 db at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average pure tone threshold was 40 db, and 
speech recognition ability was 94%.  The examiner concluded 
that the veteran had mild to moderate sensorineural hearing 
loss at and above 2,000 Hertz.

Private audiometric testing of the right ear in December 1997 
showed pure tone thresholds of 10 db, 20 db, 25 db, 55 db, 
and 45 db at 500, 1,000, 1,500, 2,000, and 4,000 Hertz, 
respectively.  These results were interpreted as indicative 
of mild to moderate sensorineural hearing loss at and above 
2,000 Hertz, and were felt to be consistent with the 1996 VA 
results, with no significant change.  

At the January 1998 RO hearing on appeal, the veteran 
testified that his hearing loss affected his work and life at 
home.  He stated that medical authorities in service 
recognized that he had hearing loss in the right ear.  His 
wife testified that his hearing had become worse over the 
years.

II.  Analysis

The Board finds that the veteran's claim for service 
connection for defective hearing in the right ear is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further development is necessary to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  With chronic disease shown as such in service so as to 
permit a finding of connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  38 C.F.R. § 3.303(b).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the veteran's service.  See 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).    

Impaired hearing is a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 db or greater; or when the auditory thresholds 
for at least 3 of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the U.S. Court 
of Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1999) (hereinafter, the 
"Court") held that a veteran had a hearing loss disability 
if he currently met the standards for hearing loss disability 
under the provisions of 38 C.F.R. § 3.385.  Although 
audiometric test results at the time of separation from 
service did not meet the 38 C.F.R. § 3.385 regulatory 
requirements for establishing a "disability" during 
service, a veteran could nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability was causally related to 
service. 

In this case, the veteran claims that his currently-diagnosed 
defective hearing in the right ear is related to service.  
Although there was no indication of a right-ear hearing 
"disability" during service under the standards established 
by 38 C.F.R. § 3.385, the service medical records clearly 
reflect a significant decrease in the veteran's right ear 
hearing acuity during service when the audiometric test 
results at the time of entrance into service in July 1970 are 
compared to audiometric test results recorded for a military 
medical board in March 1971, shortly before separation from 
service.  Whereas thresholds of 0 db, 0 db, 0 db, and 5 db at 
500, 1,000, 2,000, and 4,000 Hertz, respectively, were 
recorded in 1970, by 1971 they had declined to 25 db, 15 db, 
20 db, and 30 db at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively.  The Board notes that the Court in Hensley, 
supra, cited a lesser medical standard as to what constitutes 
"hearing loss" than that provided in 38 C.F.R. § 3.385 to 
establish "hearing loss disability," noting that the 
threshold for normal hearing was from 0 to 20 db, and that 
higher threshold levels indicated some degree of hearing 
loss.  See  CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 
(Stephen A. Schroeder et al. eds., 1988).  

In view of the audiometric test scores showing a significant 
decline in the pertinent recorded threshold right-ear hearing 
levels during service, the recognition of the bilateral 
nature of the veteran's hearing loss in the November 1972 
military physical evaluation board report, the January 1973 
VA audiometric test results showing a speech recognition 
score of only 92% in the right ear which clearly met the 
38 C.F.R. § 3.385 criteria for hearing loss disability, the 
veteran's February and March 1983 history of exposure to loud 
noise in service, the fact that he currently meets the 
38 C.F.R. § 3.385 standard for hearing loss disability as 
shown by the June 1996 VA and December 1997 private 
audiometric test results, and his January 1998 hearing 
testimony to the effect that medical authorities recognized 
that he had hearing loss in the right ear in service, the 
Board concludes that the evidence, considered in light of the 
Court's analysis in Hensley, supra, reasonably supports the 
grant of service connection for defective hearing in the 
right ear on a direct service-incurrence basis.  


ORDER

Service connection for defective hearing in the right ear is 
granted.


REMAND

In view of the grant of service connection for defective 
hearing in the right ear, above, the Board finds that the 
issue of an increased rating for defective hearing in the 
left ear has become inextricably intertwined with the latter 
issue, inasmuch as the RO must now evaluate the veteran's 
service-connected defective hearing as a bilateral disorder 
and assign a percentage disability rating on the basis of 
rating criteria pertaining to bilateral disability.  Under 
the circumstances, this case is REMANDED to the RO for the 
following action:

1. The veteran should be afforded a VA 
audiometric examination to determine 
the current degree of severity of his 
service-connected bilateral defective 
hearing.    

2. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that the aforementioned 
development action has been conducted 
and completed, including the provision 
of the requested medical comments.

Thereafter, the RO should review the evidence and determine 
whether the veteran's claim for an increased rating for 
defective hearing, now service connected as a  bilateral 
disorder, may now be granted.  If not, he and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

- 7 -


- 1 -


